Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 5, 2021 has been entered.  Claims 1, 4, 8 have been amended.  Claims 2-3, 10-15 are canceled.  Currently, claims 1, 4-9 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite, “a digital-to-analog converter, coupled to the digital core to receive the second digital signal, outputs an electrical stimulation signal related to light intensity to the pixel electrode to electrically stimulate at least one nerve cell row-to-row”.  The phrase “stimulate at least one nerve cell row-to-row” is indefinite.  It is unclear to one in the art how to interpret the phrase “row-to-row” as the at least one nerve cell has not been defined as comprising rows.  Furthermore, a review of the specification (para. [0043]) indicates that this particular phrase is directed to inputting electrical stimulation signals into pixels of each row of a pixel array 10, with a row decoder 60 selecting which row in the pixel array 10 to receive the electrical stimulus, in order to effectively reduce large transient currents and other unfavorable conditions ([0012]).  The phrase “row-to-row” therefore appears to be directed to the pixel array, which has not yet been defined in the claim as comprising multiple rows, in order for the claim to be definite.  
Claims 4-9 are rejected to for being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijer (US PG Pub 2011/0202132) in view of Goertz et al. (US PG Pub 2010/0211168).
Regarding claims 1, 4, 6 Meijer discloses a system for artificial retinal prosthesis, comprising: a pixel array, comprising n sub-pixels converting incident light to electrical stimulation signals ([0022]), wherein each of the sub-pixels comprises a pixel electrode ([0032]); a correlated double sampling unit, having a communication connection with the pixel array electrically; an analog-to-digital converter, coupled to the correlated double sampling unit and outputting a first digital signal ([0013], [0020]); a digital core (“SIMD-based processor array” [0007]), coupled to the analog-to-digital converter to receive the first digital signal and output a second digital signal after analysis; and a digital-to-analog converter ([0021]), coupled to the digital core to receive the second digital signal ([0021]), outputs an electrical stimulation signal related to light intensity to the pixel electrode to electrically stimulate at least one nerve cell ([0011]).  Meijer does not expressly disclose stimulating at least one nerve cell row-to-row.  Goertz et al. teaches a retinal stimulator comprising rows of electrodes such that stimulation can be provided row-to-row (fig. 5), with separation walls 222 providing a shielding effect so that stimulations of a first region are limited and further electrical stimulation of a second region is suppressed by the separation walls 222 ([0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meijer to stimulate at least one nerve cell row-to-.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijer (US PG Pub 2011/0202132) in view of Goertz et al. (US PG Pub 2010/0211168) as applied to claims 1, 4, 6 above, and further in view of Song et al. (US PG Pub 2016/0256677).
Regarding claim 5, Meijer does not expressly disclose n is a positive integer between 500 and 50,000. Song et al. teaches it is known in the art for a pixel array for an artificial retinal prosthesis to comprise 500 to 50,000 pixels ([0030-0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meijer and try a large number of pixels between 500 to 50,000 as taught by Song et al. in order to produce a higher quality of image for the retina (figs. 19-20).

Claims 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijer (US PG Pub 2011/0202132) in view of Goertz et al. (US PG Pub 2010/0211168) as applied to claims  1, 4, 6 above, and further in view of Chen et al. (US PG Pub 2015/0049231).
Regarding claim 7, Meijer does not expressly disclose the single substrate is a silicon substrate.  Chen et al. teaches it is known in the art to use silicon as a substrate for an image sensing system ([0134]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meijer to try using silicon as it appears to be a known material in the art, would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.
Regarding claim 9, Meijer does not expressly disclose at least one decoder, the decoder is coupled to the pixel array to control reset, exposure and readout of the pixel array.  Chen et al. teaches .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792